Hadley, J.
This is an action for damages for personal injuries received by plaintiff npon the station platform of defendant company at Hillman City. The defendant owns and operates an electric railway between Seattle and Ren*426ton, and the plaintiff was a passenger upon one of ts cars. When the car stopped at Hillman City, the plain iff was in the act of stepping from the car to the station p latform when it is alleged that it was dark. It is also alleged that, directly beneath the step of the car, a piece o f wood, about two inches thick and four inches wide, was nailed along the station platform, and projected above the leVel thereof; that the strip ran at right angles to the longitudinal direction of the car and track, extending c utward from the track the full width of the platform; tiat the plaintiff stepped upon the edge of this projection, v hen his ankle turned, causing him to fall,. whereby he i eceived severe injuries in the ankle and in both legs. The answer does not deny the condition of the platform, but avers that the defendant had no knowledge thereof, a: id also pleads contributory negligence. The cause was t: ied before a jury, and a verdict was returned for the plai atiff in the sum of $1,000. The defendant moved for a ne v trial, and the court required the plaintiff to elect to a;cept a, remittance of $500 from the amount of the verdict, or submit to a new trial. The plaintiff so elected, and ju Igment was thereupon entered in his favor for $500. The defendant has appealed.
There is but one assignment of error. It is urg jd that the court erred in giving the following instruction:
“You are instructed that the degree of care to 1 e exercised by a common carrier of passengers for hire is the highest degree of care that is consistent with the reasonable and practical operation of its business, in view of the method and means of conveyance employed.”
Appellant’s argument is that the high degree of (are required of earners of passengers applies only to those means for safety which the passenger must of necessity true t wholly to the carrier, and that the rule does not a] ply to *427grounds, depots, and platforms. It must be conceded, however, that at least reasonable care is required as to the condition of depots and platforms. The criticized instruction does not say that the highest possible degree of care is required, but only the highest “that- is consistent with the reasonable and practical operation of its business, in view of the method and means of conveyance employed.” Moreover, the following further instruction was given:
“You are instructed that it is the duty of a carrier of passengers to provide and keep the landing places and platforms used hy it for discharging passengers from its vehicles, and all passage ways leading to and from such places in a reasonably safe condition for the purposes intended; and for any violation of its duty in this respect which entails injury upon a passenger, without fault on his part, the carrier will be answerable in damages.”
The necessity for reasonable care was also repeated in other instructions. We think the instructions as a whole made it clear to the jury that it was the trial court’s view that not the highest possible degree, but a reasonable degree, of care was required. That at least such was required of appellant in the care of its station platform is sustained by the following: Bethmann v. Old Colony R. Co., 155 Mass. 352, 29 N. E. 587; Jordan v. New York etc. R. Co., 165 Mass. 346, 43 N. E. 111; Missouri Pac. R. Co. v. Wortham, 73 Tex. 25, 10 S. W. 741; Wallace v. Wilmington etc. R. Co., 8 Houston (Del.) 529, 18 Atl. 818; Knight v. Portland etc. R. Co., 56 Me. 234; Pennsylvania Co. v. McCaffrey, 173 Ill. 169, 50 N. E. 713. An examination of the above authorities discloses that most of them recognize that the necessary degree of care-, under such circumstances, is higher than merely ordinary and reasonable care. We think the instructions in the case at bar were at least within, and that they certainly did not go beyond, well recognized rules.
*428The judgment is affirmed.
Mount, C. J., Fullerton, and Dunbar, JJ., concur.
Rudkin, Root, and Crow, JJ., took no part.